       Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 1 of 34



                                                                                  APPEAL,TYPE-E
                                  U.S. District Court
                      District of Columbia {Washington, DC)
                CIVIL DOCKET FOR CASE #: 1 :20-cv-02658-CJN

TIKTOK INC. et al v. TRUMP et al                            Date Filed: 09/18/2020
Assigned to: Judge Carl J. Nichols                          Jury Demand: None
Cause: 05:0706 Judicial Review of Agency Actions            Nature of Suit: 899 Administrative
                                                            Procedure Act/Review or Appeal of
                                                            Agency Decision
                                                            Jurisdiction: U.S. Government Defendant
Plaintiff
TIKTOKINC.                                     represented by Alexander Adelman Berengaut
                                                              COVINGTON & BURLING LLP
                                                              850 Tenth Street, NW
                                                              One City Center
                                                              Washington, DC 20001
                                                              (202) 662-5367
                                                              Fax: (202) 778-5367
                                                              Email: aberengaut@coy,com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

                                                            Anders Linderot
                                                            COVINGTON & BURLING LLP
                                                            620 Eighth Ave
                                                            New York, NY 10018
                                                            212-841-1000
                                                            Email: alinderot@coy,com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Beth Susan Brinkmann
                                                            COVINGTON & BURLING, LLP
                                                            One CityCenter
                                                            850 10th St NW
                                                            Washington, DC 20001
                                                            202-662-5312
                                                            Email: bbrinkmann@coy,com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED

                                                            Megan Anne Crowley
                                                            COVINGTON & BURLING LLP
                                                            One CityCenter
                                                            850 Tenth Street, NW
                                                            Washington, DC 20001
                                                            202-662-5112
                                                            Email: mcrowley@cov,com


                                                                                                      1
       Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 2 of 34



                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Megan Christine Keenan
                                                  COVINGTON & BURLING LLP
                                                  850 Tenth Street, NW
                                                  One City Center
                                                  Washington, DC 20001
                                                  202-662-5683
                                                  Email:mkeenan@coy,com
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Mitchell Aaron Kamin
                                                  COVINGTON & BURLING LLP
                                                  1999 Avenue of the Stars
                                                  Los Angeles, CA 90067
                                                  424-332-4759
                                                  Email:mkamin@cov,com
                                                  LEAD ATTORNEY
                                                  PROHAC VICE
                                                  ATTORNEY TO BE NOTICED

                                                  John Edward Hall
                                                  COVINGTON & BURLING LLP
                                                  One CityCenter
                                                  850 Tenth Street NW
                                                  Washington, DC 20001
                                                  202-662-5104
                                                  Fax:202-778-5104
                                                  Email:jha)]@cov,com
                                                  ATTORNEY TO BE NOTICED

Plaintiff
BYTEDANCE LTD.                       represented by Alexander Adelman Berengaut
                                                    (See above for address)
                                                    LEAD ATTORNEY
                                                    ATTORNEY TO BE NOTICED

                                                  Anders Linderot
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Beth Susan Brinkmann
                                                  (See above for address)
                                                  LEAD ATTORNEY
                                                  ATTORNEY TO BE NOTICED

                                                  Megan Anne Crowley
                                                  (See above for address)
                                                  LEAD ATTORNEY

                                                                                  2
           Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 3 of 34



                                                        ATTORNEY TO BE NOTICED

                                                       Megan Christine Keenan
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                       Mitchell Aaron Kamin
                                                       (See above for address)
                                                       LEAD ATTORNEY
                                                       PROHAC VICE
                                                       ATTORNEY TO BE NOTICED

                                                       John Edward Hall
                                                       (See above for address)
                                                       ATTORNEY TO BE NOTICED


V
.2..2.SS
REPORTERS COMMITTEE FOR
FREEDOM OF THE PRESS

Defendant
DONALD J. TRUMP                          represented by Daniel Stephen Garrett Schwei
official capacity as President of the                   U.S. DEPARTMENT OF JUSTICE
United States                                           Civil Division, Federal Programs Branch
                                                        P.O. Box 883
                                                        Washington, DC 20044
                                                        (202)305-8693
                                                        Fax:(202)616-8470
                                                        Email: daniel.s.schwei@usdoj.2ov
                                                        LEAD ATTORNEY
                                                        ATTORNEY TO BE NOTICED

                                                       Stuart Justin Robinson
                                                       U.S. DEPARTMENT OF JUSTICE
                                                       Civil Division, Federal Programs Branch
                                                       450 Golden Gate Ave
                                                       Suite 7-5395
                                                       San Francisco, CA 94102
                                                       (415)436-6635
                                                       Fax:(415)436-6632
                                                       Email: stuart.j.robinson@usdoj.2ov
                                                       LEAD ATTORNEY
                                                       ATTORNEY TO BE NOTICED

                                                        Serena Maya Schulz Orloff
                                                        U.S. DEPARTMENT OF JUSTICE
                                                        Civil Division, Federal Programs Branch
                                                        1100 L Street, NW

                                                                                                  3
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 4 of 34



                                                         Washington, DC 20005
                                                         (202) 305-0167
                                                         Fax: (202) 616-8470
                                                         Email: serena,m,orloff@usdoj,goy
                                                         ATTORNEY TO BE NOTICED

Defendant
WILBUR L. ROSS, JR.                        represented by Daniel Stephen Garrett Schwei
in his official capacity as Secretary of                  (See above for address)
Commerce                                                  LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Stuart Justin Robinson
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Serena Maya Schulz Orloff
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

Defendant
U.S. DEPARTMENT OF                         represented by Daniel Stephen Garrett Schwei
COMMERCE                                                  (See above for address)
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

                                                         Stuart Justin Robinson
                                                         (See above for address)
                                                         LEAD ATTORNEY
                                                         ATTORNEY TO BE NOTICED

                                                         Serena Maya Schulz Orloff
                                                         (See above for address)
                                                         ATTORNEY TO BE NOTICED

Movant
NETCHOICE                                  represented by Jacob Alan Sommer
                                                          ZWILLGEN PLLC
                                                          1900 M St NW
                                                          Suite 250
                                                          Washington, DC 20036
                                                          (202) 706-5205
                                                          Email: jake@zwill gen,com
                                                          LEAD ATTORNEY
                                                          ATTORNEY TO BE NOTICED

Movant
REPORTERS COMMITTEE FOR                    represented by KatieLynn Boyd Townsend
FREEDOM OF THE PRESS                                      REPORTERS COMMITTEE FOR


                                                                                            4
       Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 5 of 34



1156 15th St. NW, Suite 1020                                  FREEDOM OF THE PRESS
Washington, DC 20005                                          1156 15th St, NW
                                                              Suite 1020
                                                              Washington, DC 20005
                                                              (202) 795-9300
                                                              Fax: (202) 795-9310
                                                              Email: ktownsend@rc;fp,org
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED

Moyant
JEFFREY A. LOVITKY                             represented by JEFFREY A. LOVITKY
                                                              PRO SE

                                                              Jeffrey A. Lovitky
                                                              JEFFREY A. LOVITKY, ATTORNEY
                                                              AT LAW
                                                              1776 K Street, NW
                                                              Suite 800
                                                              Washington, DC 20006
                                                              (202) 429-3393
                                                              Fax: (202) 318-4013
                                                              Email: jeffloyitky@gmail.com
                                                              LEAD ATTORNEY
                                                              ATTORNEY TO BE NOTICED


 Date Filed    #     Page Docket Text
 09/18/2020    l          COMPLAINT TIKTOK INC. and BYTEDANCE LTD. against WILBUR L.
                          ROSS, JR, DONALD J. TRUMP, U.S. DEPARTMENT OF COMMERCE (
                          Filing fee$ 400 receipt number ADCDC-7612579) filed by TIKTOK INC.,
                          BYTEDANCE LTD.. (Attachments:# l Civil Cover Sheet,# 2. Summons,# l
                          Summons,# :1 Summons,# .5. Summons)(Hall, John) (Entered: 09/18/2020)
 09/18/2020    2.         LCvR 26.1 CERTIFICATE OF DISCLOSURE of Corporate Affiliations and
                          Financial Interests TIKTOK INC. and BYTEDANCE LTD. by BYTEDANCE
                          LTD., TIKTOK INC. (Hall, John) (Entered: 09/18/2020)
 09/18/2020    .l         NOTICE of Appearance by John Edward Hall on behalf of BYTEDANCE
                          LTD., TIKTOK INC. (Hall, John) (Entered: 09/19/2020)
 09/19/2020    :1         NOTICE of Appearance by Beth Susan Brinkmann on behalf of All Plaintiffs
                          (Brinkmann, Beth) (Entered: 09/19/2020)
 09/19/2020    .5.        NOTICE of Appearance by Megan Christine Keenan on behalf of All Plaintiffs
                          (Keenan, Megan) (Entered: 09/19/2020)
 09/21/2020               Case Assigned to Judge Randolph D. Moss. (zsb) (Entered: 09/21/2020)
 09/21/2020    .(i        SUMMONS (4) Issued Electronically as to WILBUR L. ROSS, JR, DONALD
                          J. TRUMP, U.S. Attorney and U.S. Attorney General (Attachment:# l Notice
                          and Consent)(zsb) (Entered: 09/21/2020)



                                                                                                       5
     Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 6 of 34



09/21/2020    1     Case randomly reassigned to Judge Carl J. Nichols. Judge Randolph D. Moss is
                    no longer assigned to the case. (ztnr) (Entered: 09/21/2020)
09/21/2020    .8.   REQUEST FOR SUMMONS TO ISSUE US DEPARTMENT OF COMMERCE
                    rel Complaint, filed by TIKTOK INC., BYTEDANCE LTD.. Related
                    document:l Complaint, filed by BYTEDANCE LTD., TIKTOK INC..(Hall,
                    John) (Entered: 09/21/2020)
09/21/2020    .2    STANDING ORDER. Signed by Judge Carl J. Nichols on September 21, 2020.
                    (lccjn3) (Entered: 09/21/2020)
09/21/2020   10     NOTICE of Appearance by Alexander Adelman Berengaut on behalf of All
                    Plaintiffs (Berengaut, Alexander) (Entered: 09/21/2020)
09/21/2020   11     MOTION for Leave to Appear Pro Hae Vice :Attorney Name- Mitchell A.
                    Kamin, Filing fee$ 100, receipt number ADCDC-7619297. Fee Status: Fee
                    Paid. by BYTEDANCE LTD., TIKTOK INC. (Keenan, Megan) (Entered:
                    09/21/2020)
09/21/2020   12     MOTION for Leave to Appear Pro Hae Vice :Attorney Name- Anders Linderot,
                    Filing fee$ 100, receipt number ADCDC-7619312. Fee Status: Fee Paid. by
                    BYTEDANCE LTD., TIKTOK INC. (Keenan, Megan) (Entered: 09/21/2020)
09/22/2020   .u     SUMMONS (1) Issued Electronically as to U.S. DEPARTMENT OF
                    COMMERCE. (Attachment:#l Notice and Consent)(eg) (Entered: 09/22/2020)
09/22/2020   14     NOTICE of Appearance by Megan Anne Crowley on behalf of All Plaintiffs
                    (Crowley, Megan) (Entered: 09/22/2020)
09/23/2020          MINUTE ORDER. The Court having considered Plaintiffs' 11 Motion for
                    Admission Pro Hae Vice of Mitchell A. Kamin, and it appearing to the Court
                    that the attorney referenced therein meets the requirements for pro hac vice
                    admission under Local Civil Rule 83.2(d), it is hereby ORDERED that the
                    motion is GRANTED. It is further ORDERED that Mitchell A. Kamin is
                    ADMITTED to practice before the Court pro hac vice. Counsel should register
                    for e-filing via PACER and file a notice of appearance pursuant to LCvR
                    83.6(a). Click for instructions. Signed by Judge Carl J. Nichols on September
                    23, 2020. (lccjn3) (Entered: 09/23/2020)
09/23/2020          MINUTE ORDER. The Court having considered Plaintiffs' 11 Motion for
                    Admission Pro Hae Vice of Anders Linderot, and it appearing to the Court that
                    the attorney referenced therein meets the requirements for pro hac vice
                    admission under Local Civil Rule 83.2(d), it is hereby ORDERED that the
                    motion is GRANTED. It is further ORDERED that Anders Linderot is
                    ADMITTED to practice before the Court pro hac vice. Counsel should register
                    for e-filing via PACER and file a notice of appearance pursuant to LCvR
                    83.6(a). Click for instructions. Signed by Judge Carl J. Nichols on September
                    23, 2020. (lccjn3) (Entered: 09/23/2020)
09/23/2020   .Ll.   MOTION for Preliminary Injunction MOTION to Expedite by BYTEDANCE
                    LTD., TIKTOK INC. (Attachments:# l Memorandum in Support,# 2.
                    Declaration,# l Declaration,# i Declaration,# � Declaration,# Q Exhibit,# 2
                    Exhibit,# .8. Exhibit,# .2 Exhibit,# .ill Exhibit,# ll Exhibit,# 12. Exhibit,# .U
                    Exhibit,# li Exhibit,# .Ll. Exhibit,# IQ Exhibit,# 12 Exhibit,# 1.8. Exhibit,#
                    1.2 Exhibit,# 2Q Exhibit,# 2.1 Exhibit,# 2.2. Exhibit,# ll Exhibit,# 2.i Exhibit,


                                                                                                        6
     Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 7 of 34



                   # 22 Exhibit,# 2.!i Exhibit,# 21 Exhibit,# 2..8. Exhibit,# 22. Exhibit,# 1Q.
                   Exhibit,# � Exhibit,# .l2. Exhibit,# ll Exhibit,# 11 Exhibit,# ll Exhibit,#
                   � Exhibit,# 'JJ.. Exhibit,# ll Exhibit,# .l2. Exhibit,# iQ. Exhibit,# 41 Exhibit,
                   # 42 Exhibit,# il Text of Proposed Order)(Hall, John). Added MOTION to
                   Expedite on 9/24/2020 (zeg). (Entered: 09/23/2020)
09/23/2020   16    NOTICE of Government's Position Regarding Briefing Schedule by WILBUR
                   L. ROSS, JR, DONALD J. TRUMP, U.S. DEPARTMENT OF COMMERCE re
                   .Ll. MOTION for Preliminary Injunction (Schwei, Daniel) (Entered: 09/23/2020)
09/23/2020   11    NOTICE of Appearance by Daniel Stephen Garrett Schwei on behalf of All
                   Defendants (Schwei, Daniel) (Entered: 09/23/2020)
09/23/2020         MINUTE ORDER. After considering Plaintiffs' .Ll. Motion for Preliminary
                   Injunction and Defendants' .l,Q Position Regarding Briefing Schedule, it is
                   hereby ORDERED that a telephonic hearing shall take place on September 24,
                   2020, at 10:00 a.m., to discuss the schedule for Plaintiffs' .Ll. Motion. The
                   Parties should be prepared to discuss, among other issues, the government's
                   decision to select different effective dates for the implementation of prohibited
                   transactions directed against TikTok Inc. The Parties may also address any other
                   issues that they believe will be helpful to the Court in setting the schedule for
                   Plaintiffs' .Ll. Motion. Signed by Judge Carl J. Nichols on September 23, 2020.
                   (lccjn3) (Entered: 09/23/2020)
09/23/2020         Set/Reset Hearings: Telephone Scheduling Conference set for 9/24/2020 at
                   10:00 AM in TelephonicNTC before Judge Carl J. Nichols. (zeal) (Entered:
                   09/23/2020)
09/24/2020         Minute Order and Entry for Proceedings held before Judge Carl J. Nichols:
                   Telephone Scheduling Conference held on 9/24/2020. After considering the
                   representations the Parties made during the telephonic hearing held on
                   September 24, 2020, at 10:00 a.m., and for the reasons discussed during that
                   hearing, it is hereby ORDERED that on or before 2:30 p.m. on September 25,
                   2020, Defendants shall file either (1) their response to Plaintiffs' .Ll. Motion for
                   Preliminary Injunction OR (2) a notice describing Defendants' plan to delay the
                   effective date of the subset of prohibited transactions directed against TikTok
                   that are scheduled to go into effect on September 27, 2020, at 11:59 p.m. Court
                   Reporter: Lorraine Herman. (zeal) Modified on 9/24/2020 (lccjn3). (Entered:
                   09/24/2020)
09/25/2020   .la   NOTICE of Appearance by Mitchell Aaron Kamin on behalf of All Plaintiffs
                   (Kamin, Mitchell) Modified on 9/25/2020 to correct docket event/text (zjf).
                   (Entered: 09/25/2020)
09/25/2020   12    NOTICE of Appearance by Anders Linderot on behalf of All Plaintiffs
                   (Linderot, Anders) (Entered: 09/25/2020)
09/25/2020   20    Unopposed MOTION for Leave to File Under Seal by WILBUR L. ROSS, JR,
                   DONALD J. TRUMP, U.S. DEPARTMENT OF COMMERCE (Attachments:#
                   1 Text of Proposed Order)(Robinson, Stuart) (Entered: 09/25/2020)
09/25/2020         MINUTE ORDER. Upon review of Defendants' 20 Motion for Leave to File
                   Under Seal, it is hereby ORDERED that the Motion is GRANTED. Signed by
                   Judge Carl J. Nichols on September 25, 2020. (lccjn3) (Entered: 09/25/2020)



                                                                                                          7
     Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 8 of 34



09/25/2020   21     SEALED OPPOSITION filed by WILBUR L. ROSS, JR, DONALD J.
                    TRUMP, U.S. DEPARTMENT OF COMMERCE. re ll MOTION for
                    Preliminary Injunction MOTION to Expedite (Attachments:# l Exhibit 1,# 2.
                    Exhibit 2,# .l Exhibit 3,# 1 Exhibit 4,#�Exhibit 5,# !i Exhibit 6,# 1 Exhibit
                    7,# .8. Exhibit 8,# 2. Exhibit 9)(Schwei, Daniel) (Entered: 09/25/2020)
09/25/2020          MINUTE ORDER: Sealed Telephone Preliminary Injunction Hearing set for
                    9/27/2020 at 9:30 AM in TelephonicNTC before Judge Carl J. Nichols. So
                    Ordered by Judge Carl J. Nichols on 9/25/2020. (This document is SEALED and
                    only available to authorized persons.)(zcal) (Entered: 09/25/2020)
09/25/2020   22     Memorandum in opposition to re ll MOTION for Preliminary Injunction
                    MOTION to Expedite REDACTED VERSIONS filed by WILBUR L. ROSS, JR,
                    DONALD J. TRUMP, U.S. DEPARTMENT OF COMMERCE. (Attachments:
                    # l Exhibit 1 - Commerce Decision Memo (Redacted),# 2. Exhibit 2 - 2019
                    DNI Worldwide Threat Assessment,# .l Exhibit 3 - FBI Director Speech,# 1
                    Exhibit 4 - ASPI, Engineering Global Consent,#�Exhibit 5 - Foreign Policy,
                    ByteDance Cant Outrun BeijingsShadow,# !i Exhibit 6 - China Media Project,
                    Tech Shame in the "New Era",# 1 Exhibit 7 - TikTok Terms of Service,# 8.
                    Exhibit 8 - TikTok Privacy Policy,# 2. Exhibit 9 - ASPI, TikTok and WeChat:
                    Curating and Controlling Global Information Flows)(Schwei, Daniel) (Entered:
                    09/25/2020)
09/26/2020   2..l   MOTION for Leave to File Amicus Curiae Briefby NetChoice (Attachments:#
                    1 Exhibit Proposed Amicus Brief,# 2. Text of Proposed Order)(Sommer, Jacob)
                    (Entered: 09/26/2020)
09/26/2020   24     NOTICE of Appearance by Serena Maya Schulz Orloff on behalf of WILBUR
                    L. ROSS, JR, DONALD J. TRUMP, U.S. DEPARTMENT OF COMMERCE
                    (Orloff, Serena) (Entered: 09/26/2020)
09/26/2020   25     MOTION Request for a Public Dial-In for the September 27, 2020 Hearing on
                    Plaintiffs' Application for a Preliminary Injunction re Sealed Order, by
                    REPORTERS COMMITTEE FOR FREEDOM OF THE PRESS, REPORTERS
                    COMMITTEE FOR FREEDOM OF THE PRESS (Attachments:# l Text of
                    Proposed Order)(Townsend, KatieLynn) (Entered: 09/26/2020)
09/26/2020   26     REPLY to opposition to motion re ll MOTION for Preliminary Injunction
                    MOTION to Expedite filed by BYTEDANCE LTD., TIKTOK INC.. (Hall,
                    John) (Entered: 09/26/2020)
09/26/2020   2.1    RESPONSE re � MOTION Request for a Public Dial-In for the September 27,
                    2020 Hearing on Plaintiffs' Application for a Preliminary Injunction re Sealed
                    Order, filed by BYTEDANCE LTD., TIKTOK INC.. (Hall, John) (Entered:
                    09/26/2020)
09/26/2020   �      NOTICE OF SUPPLEMENTAL AUTHORITY by WILBUR L. ROSS, JR,
                    DONALD J. TRUMP, U.S. DEPARTMENT OF COMMERCE (Attachments:#
                    1 Exhibit Marland v Trump Decision (E.D. Pa.))(Schwei, Daniel) (Entered:
                    09/26/2020)
09/26/2020          MINUTE ORDER: The Court hereby UNSEALS the Telephone Preliminary
                    Injunction Hearing scheduled for Sunday, 9/27/2020 at 9:30 AM. Public Dial-in
                    number is (877) 873-8017 and access code is 8692421. So Ordered by Judge
                    Carl J. Nichols on 9/26/2020. (zeal) (Entered: 09/26/2020)


                                                                                                     8
     Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 9 of 34



09/27/2020         Minute Order and Entry for Proceedings held before Judge Carl J. Nichols:
                   Telephone Preliminary Injunction held on 9/27/2020. U,Motion for Preliminary
                   Injunction and Motion to Expedite; taken under advisement. Further Order and
                   Opinion to be issued by the Court. Court Reporter: Sara Wick. (zeal) (Entered:
                   09/27/2020)
09/27/2020   29    ORDER granting in part and denying in part Plaintiffs' ll Motion for
                   Preliminary Injunction. Signed by Judge Carl J. Nichols on September 27, 2020.
                   (lccjn3) (Entered: 09/27/2020)
09/27/2020   30    MEMORANDUM OPINION. Signed by Judge Carl J. Nichols on 9/27/2020.
                   (zeal) Modified on 9/28/2020 to unseal document pursuant to Minute Order
                   issued 9/28/2020 (zeal). (Entered: 09/27/2020)
09/28/2020         MINUTE ORDER. Based on the Parties' representations, it is hereby
                   ORDERED that the Court's .lQ Sealed Memorandum Opinion shall be
                   UNSEALED. Signed by Judge Carl J. Nichols on September 28, 2020. (lccjn3)
                   (Entered: 09/28/2020)
09/30/2020   .ll   TRANSCRIPT OF PROCEEDINGS before Judge Carl J. Nichols held on
                   September 24, 2020; Page Numbers: 1-30. Date of Issuance: September 30,
                   2020. Court Reporter Lorraine Herman, Telephone number 202-354-3196,
                   Transcripts may be ordered by submitting the Transcript Order Form

                   For the first 90 days after this filing date, the transcript may be viewed at the
                   courthouse at a public terminal or purchased from the court reporter reference d
                   above. After 90 days, the transcript may be accessed via PACER. Other
                   transcript formats, (multi-page, condensed, CD or ASCII) may be purchased
                   from the court reporter.

                   NOTICE RE REDACTION OF TRANSCRIPTS: The parties have
                   twenty-one days to file with the court and the court reporter any request to
                   redact personal identifiers from this transcript. If no such requests are filed, the
                   transcript will be made available to the public via PACER without redaction
                   after 90 days. The policy, which includes the five personal identifiers
                   specifically covered, is located on our website at www.dcd.uscourts.gov.

                   Redaction Request due 10/21/2020. Redacted Transcript Deadline set for
                   10/31/2020. Release of Transcript Restriction set for 12/29/2020.(Herman,
                   Lorraine) (Entered: 09/30/2020)
09/30/2020   32    Joint STATUS REPORT by BYTEDANCE LTD., TIKTOK INC.. (Hall, John)
                   (Entered: 09/30/2020)
10/01/2020         MINUTE ORDER. Upon review of the Parties' ll Joint Status Report, the Court
                   hereby enters the following briefing schedule: Defendants shall file a certified
                   list of the contents of the Administrative Record by October 5, 2020; Plaintiffs
                   shall file a motion for a preliminary injunction as to the prohibitions scheduled
                   to take effect November 12, 2020, by October 14, 2020; Defendants shall file
                   their opposition to Plaintiffs' motion by October 23, 2020; and Plaintiffs shall
                   file their reply by October 30, 2020. It is so ORDERED. Signed by Judge Carl
                   J. Nichols on October 1, 2020. (lccjn3) Modified on 10/1/2020 (lczm). (Entered:
                   10/01/2020)


                                                                                                          9
     Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 10 of 34



10/01/2020          NOTICE OF CORRECTED DOCKET ENTRY: Defendant's Deadline date of
                    when to file their opposition to Plaintiffs' motion was entered incorrectly.
                    Defendants shall file their opposition to Plaintiffs' motion by October 23, 2020.
                    (zeal) (Entered: 10/01/2020)
10/01/2020          Set/Reset Deadlines: Administrative Record due by 10/5/2020. Motions due by
                    10/14/2020. Response due by 10/23/2020. Reply due by 10/30/2020. (zeal)
                    (Entered: 10/01/2020)
10/05/2020   33     ADMINISTRATIVE RECORD Notice ofFiling Certified Contents by
                    WILBUR L. ROSS, JR, DONALD J. TRUMP, U.S. DEPARTMENT OF
                    COMMERCE. (Attachments:# 1 Declaration Certifying Contents of
                    Administrative Record,# 2 Certified Contents of Administrative
                    Record)(Schwei, Daniel) (Entered: 10/05/2020)
10/06/2020          MINUTE ORDER: Preliminary Injunction Hearing set for 11/4/2020 at 10:00
                    AM in TelephonicNTC before Judge Carl J. Nichols. So Ordered by Judge Carl
                    J. Nichols on 10/6/2020. (zeal) (Entered: 10/06/2020)
10/07/2020   34     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed on
                    United States Attorney General. Date of Service Upon United States Attorney
                    General 09/23/2020. (Hall, John) (Entered: 10/07/2020)
10/07/2020   35     RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed as
                    to the United States Attorney. Date of Service Upon United States Attorney on
                    9/22/2020. Answer due for ALL FEDERAL DEFENDANTS by 11/21/2020.
                    (Hall, John) (Entered: l 0/07/2020)
10/07/2020   l{i    RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    U.S. DEPARTMENT OF COMMERCE served on 9/28/2020, answer due
                    10/19/2020 (Hall, John) (Entered: 10/07/2020)
10/07/2020   '31.   RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    DONALD J. TRUMP served on 10/2/2020, answer due 10/23/2020 (Hall, John)
                    (Entered: 10/07/2020)
10/07/2020   �      RETURN OF SERVICE/AFFIDAVIT of Summons and Complaint Executed.
                    WILBUR L. ROSS, JR served on 9/28/2020, answer due 10/19/2020 (Hall,
                    John) (Entered: 10/07/2020)
10/08/2020   39     NOTICE OF APPEAL TO DC CIRCUIT COURT as to 29 Order on Motion for
                    Preliminary Injunction by U.S. DEPARTMENT OF COMMERCE, WILBUR
                    L. ROSS, JR, DONALD J. TRUMP. Fee Status: No Fee Paid. Parties have been
                    notified. (Schwei, Daniel) (Entered: 10/08/2020)
10/08/2020   �      Unopposed MOTION for Leave to File by JEFFREY A. LOVITKY
                    (Attachments:# l Proposed Amicus Brief,# 2. Text of Proposed Order)(Lovitky,
                    Jeffrey) (Entered: 10/08/2020)




                                                                                                        10
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 11 of 34




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA
__________________________________________
                                             )
TIKTOK INC., et al.,                         )
                                             )
                               Plaintiffs,   )
                                             )
                       v.                    )    Civil Action No. 1:20-CV-2658-CJN
                                             )
DONALD J. TRUMP, in his official capacity as )
President of the United States, et al.,      )
                                             )
                               Defendants.   )
__________________________________________)


                                    NOTICE OF APPEAL

       On September 27, 2020, the Court entered an order and memorandum opinion granting in

part Plaintiffs’ motion for a preliminary injunction. See ECF No. 29; ECF No. 30 (“Order and

Opinion”) (both attached hereto). Defendants hereby appeal the Court’s Order and Opinion to the

United States Court of Appeals for the D.C. Circuit.


Dated: October 8, 2020                       Respectfully submitted,

                                             JEFFREY BOSSERT CLARK
                                             Acting Assistant Attorney General

                                             JOHN V. COGHLAN
                                             Deputy Assistant Attorney General

                                             ALEXANDER K. HAAS
                                             Branch Director

                                             DIANE KELLEHER
                                             Assistant Branch Director

                                             /s/ Daniel Schwei
                                             DANIEL SCHWEI
                                             Special Counsel
                                             SERENA M. ORLOFF
                                             MICHAEL DREZNER
Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 12 of 34




                            AMY E. POWELL
                            STUART J. ROBINSON
                            Trial Attorneys
                            United States Department of Justice
                            Civil Division, Federal Programs Branch
                            Ben Franklin Station, P.O. Box No. 883
                            Washington, DC 20044
                            Phone: (202) 305-8693
                            Fax: (202) 616-8470
                            E-mail: daniel.s.schwei@usdoj.gov

                            Counsel for Defendants
         Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 13 of 34




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


TIKTOK INC., et al.,

               Plaintiffs,

      v.
                                                      Civil Action No. 1:20-cv-02658 (CJN)
DONALD J. TRUMP, President of the
United States, et al.,

               Defendants.


                                              ORDER

         For the reasons stated in the accompanying Memorandum Opinion, ECF No. 30, it is

hereby

         ORDERED that                Motion for Preliminary Injunction, ECF No. 15, is

GRANTED in part as to the prohibited transactions in Paragraph 1 of the Commerce

Identification, which goes into effect on September 27, 2020, ECF No. 21-1, 23 [sealed version];

22-1, 23 [redacted version], and DENIED IN PART at this time as to the prohibited transactions

in Paragraphs 2 5 of the Commerce Identification, which go into effect on November 12, 2020,

ECF No. 21-1, 23 24 [sealed version]; ECF No. 22-1, 23 24 [redacted version]. It is further

         ORDERED that on or before September 28, 2020, at 11:00 am, the Parties shall review

the sealed Memorandum Opinion, ECF No. 30, and inform the Court whether the opinion can be

unsealed. It is further

         ORDERED that on or before September 30, 2020, the Parties shall meet, confer, and file

a Joint Status Report proposing a schedule for further proceedings. The Parties may also address

any other issues that they believe will be helpful to the Court.


                                                  1
       Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 14 of 34




DATE: September 27, 2020
                                               CARL J. NICHOLS
                                               United States District Judge




                                      2
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 15 of 34




                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


TIKTOK INC., et al.,

                Plaintiffs,

      v.                                              Civil Action No. 1:20-cv-02658 (CJN)

DONALD J. TRUMP, President of the United
States, et. al.,

                Defendants.


                                  MEMORANDUM OPINION

       On May 15, 2019, acting pursuant to the International Emergency Economic Powers Act

           , 50 U.S.C. §§ 1701 08, among other authorities, the President declared a national

emergency

communications technology or services . . . supplied by persons owned by, controlled by, or

                                                                           st 6, 2020, the President

invoked that national emergency declaration; determined that additional steps were necessary with

respect to Plaintiffs TikTok and its Beijing-based parent company ByteDance; provided that

certain transactions with ByteDance or its subsidiaries would be prohibited; and directed the

Secretary of Commerce to identify the prohibited transactions within forty-five days.            On

September 18, 2020, the Secretary published a list of five transactions to be prohibited with respect

to ByteDance and its operations within the United States, and on September 19, revised the

implementation date for one of the sets of prohibitions and re-published the list of prohibited

transactions.




                                                 1
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 16 of 34




       The first of those five prohibitions goes into effect at 11:59 p.m. today. On September 18,

2020, Plaintiffs filed this lawsuit alleging that the prohibitions

                             IEEPA, violate                                                        and are

unconstitutional under the First and Fifth Amendments and the Takings Clause. On September

23, Plaintiffs moved for preliminary injunctive relief, arguing that they have a likelihood of success

on their claims and that, absent an injunction, they will suffer irreparable harm.                       .

Mot. Prelim. Inj., ECF No. 15-1, 15                     . For the reasons discussed below, Plaintiffs

Motion is granted as to the prohibition that takes effect tonight.

                                           I. BACKGROUND

       The United States has long used economic sanctions to prohibit transactions that threaten

national security. In 1977, Congress enacted IEEPA, which provides peacetime authority to the

                                                                               its source in whole or

substantial part outside the United States, to the national security, foreign policy, or economy of

                                                                                                       50

U.S.C. § 1701(a). Once the President has declared such an emergency, the President is empowered

to:

       [R]egulate, direct and compel, nullify, void, prevent or prohibit, any . . . transfer
       . . . of, or dealing in, or exercising any right, power, or privilege with respect to, or
       transactions involving, any property in which any foreign country or a national
       thereof has any interest . . . with respect to any property, subject to the jurisdiction
       of the United States[.]

Id. § 1702(a)(1)(B).

       On May 15, 2019, the President issued Executive Order 13873, Securing the Information

and Communications Technology and Services Supply Chain, 84 Fed. Reg. 22689 (May 15, 2019)

                  The President found                                                    s




                                                  2
          Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 17 of 34




security . . .                      Id. The President therefore declared a national emergency with

respect to that threat and determined to prohibit certain transactions with foreign countries or

foreign nationals that pose risks to the national security of the United States. A year later, the

President renewed that declaration, highlighting the pervasive threat posed by the close ties

between China-

            See Continuation of the National Emergency With Respect to Securing the Information

and Communications Technology and Services Supply Chain, 85 Fed. Reg. 29321 (May 13, 2020).

          On August 6, 2020, the President invoked his powers under IEEPA and the national

emergency declared in the ICTS Order by identifying TikTok Inc. as a source of emerging threats

given its foreign ownership. See Exec. Order No. 13942, Addressing the Threat Posed by TikTok,

and Taking Additional Steps To Address the National Emergency With Respect to the Information

and Communications Technology and Services Supply Chain

           TikTok is a short-loop video sharing app presently used by over 100 million Americans.

Compl., ECF No. 1, ¶ 1. The President determined that TikTok

swaths of information from its users, including internet and other network activity information

such as                                                    TikTok Order.

          The President concluded that TikTok                                               a risk

that the Chinese Communist Party ( CCP ) can              ...

information      potentially allowing China to track the locations of Federal employees and

contractors, build dossiers of personal information for blackmail, and conduct corporate

                 Id. He also concluded that there is a risk of the CCP using TikTok to          []

content that the                                      id., and for disinformation campaigns that




                                                 3
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 18 of 34




benefit the [CCP], such as when TikTok videos spread debunked conspiracy theories about the

                                          Id.

       To mitigate those risks, the President directed the Secretary of the U.S. Department of

                                                                            .

including TikTok. Id. at 48637 38. The President also separately ordered ByteDance to divest

                                                                                U.S. user data. See

Regarding the Acquisition of Musical.ly by ByteDance Ltd., 85 Fed. Reg. 51297 (Aug. 14, 2020)

( Divestment Order ).

       Acting pursuant to the TikTok Order, on September 18, 2020, the Secretary of Commerce

published a list of five sets of prohibited transactions.       The Secretary later revised the

implementation date for one of prohibitions. As a result, the list now prohibits:

       1. Any provision of services, occurring on or after 11:59 p.m. eastern standard time
       on September 27, 2020, to distribute or maintain the TikTok mobile application,
       constituent code, or application updates through an online mobile application
       store[;]

       2. Any provision of internet hosting services, occurring on or after 11:59 p.m.
       eastern standard time on November 12, 2020, enabling the functioning or
       optimization of the TikTok mobile application[;]

       3. Any provision of content delivery network services, occurring on or after 11:59
       p.m. eastern standard time on November 12, 2020, enabling the functioning or
       optimization of the TikTok mobile application[;]

       4. Any provision of directly contracted or arranged internet transit or peering
       services, occurring on or after 11:59 p.m. eastern standard time on November 12,
       2020, enabling the functioning or optimization of the TikTok mobile application[;
       and]

       5. Any utilization, occurring on or after 11:59 p.m. eastern standard time on
       November 12, 2020, of the Ti
       functions, or services in the functioning of software or services developed and/or
       accessible within the land and maritime borders of the United States and its
       territories[.]




                                                 4
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 19 of 34




                           Identification of Prohibited Transactions to Implement Executive Order

13942 and Address the Threat Posed by TikTok and the National Emergency with Respect to the

Information and Communications Technology and Services Supply Chain, 85 Fed. Reg. 60061-01

(Sept. 24, 202                 dentification

       Before issuing those prohibited transactions, the Secretary reviewed and relied on a

decision memorandum that assessed the threats posed by ByteDance and TikTok.

Commerce, Mem. for               Proposed Prohibited Transactions Related to TikTok Pursuant to

Executive Order 13942 (Sept. 17, 2020), ECF No. 22-1        Commerce Memo         see also

Mem. Opp             P.I. Mot., ECF No. 22,                        In particular, the Secretary of

Commerce found that the PRC i                                                            personal

                                                                               -gathering and to

understand more about who to target for espionage, whether electronically or via human

                 Commerce Memo, ECF No. 22-1, 6.

       The Secretary also found that

its foreign policy agenda. See id. 7 9. ByteDance is headquartered in Beijing and remains subject



                       -                                                            See id. at 10.

ByteDance has signed a cooperation agreement with a PRC security agency, closed one of its

media platforms in response to CCP demands, and (as of August 2020) placed over 130 CCP

committee members in management positions throughout the company. Id. at 7, 11; see also

Opp , ECF No. 22, 7 8. And because                              PRC jurisdiction, [and] PRC laws




                                                5
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 20 of 34




located outside the territory of the PRC,

also be extracted by the PRC. Commerce Memo, ECF No. 22-1, 19.

       As ByteDance owns TikTok, the Secretary determined                       Terms of Service and



[ByteDance                                                            Id. at 8 9; see also Ex. 8, ECF

No. 22-8, 6. The information that TikTok gathers is substantial, including:

       1) registration information, such as age, username and password, language, and email or
       phone number; 2) profile information, such as name, social media account information,
       and profile image; 3) user-generated content, including comments, photographs, videos,
       and virtual item videos that you choose to upload or broadcast on the platform; 4)
       payment information, such as PayPal or other third-party payment information (where
       required for the purpose of payment); 5) phone and social network contacts (names and
       profiles); 6) opt-in choices and communication preferences; 7) information in
       correspondence users send to TikTok; and 8) information sent by users through surveys
       or participation in challenges, sweepstakes, or contests such as gender, age, likeness, and
       preferences.

                               . The Secretary also concluded that the TikTok data of U.S. users is

especially vulnerable because TikTok keeps a backup of all its U.S. data in Singapore with a China-

based company called Alibaba. Commerce Memo [Sealed], ECF No. 21-1, 15. Like ByteDance,

                                     . . beholden to PRC laws that require assistance in surveillance

                               Id.

       Rather than implement all five

             Id. at 22. The first prohibition goes into effect tonight, while the rest become effective

on November 12, 2020. Commerce Memo, ECF No. 22-1, 22. The Secretary explained that this

phased approach would                                                           ,

Executive actors freedom to negotiate a

before the November deadline. Commerce Memo [Sealed], ECF No. 21-1, 22. Because the first

prohibition would, in practice, stop new U.S.-based users from downloading TikTok and block



                                                   6
         Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 21 of 34




existing U.S. users from updating the app, the Secretary viewed the first prohibition as

                while also having                                                                  Id.

The Secretary thus                                                                           from the

first prohibition,                                                                               other

prohibited transactions. Id. at 22 23.

                                states that these five

business-to-                         Commerce Identification, 85 Fed. Reg. at 60062. It also states

that the prohibitions                    . . [t]he exchange . .

shared among TikTok users on the app, id, and that none of the prohibitions bars transactions

                                                                      August 14 Divestment Order.

        On September 18, 2020, Plaintiffs filed this lawsuit alleging that the gov

violate the Administrative Procedure Act (Count One), the First Amendment (Count Two), and



under IEEPA (Counts Four-Six); and violate the Takings Clause of the Fifth Amendment (Count

Seven). Compl., ECF No. 1. On September 23, Plaintiffs moved for preliminary injunctive relief,

arguing that they have a likelihood of success on some of these claims and that, absent an

injunction, they will suffer irreparable harm.                    , ECF No. 15-1, 15 36. Following

expedited briefing on the Motion, ECF Nos. 15, 21 22, 26, the Court heard oral argument on

September 27, 2020.

   II. LEGAL STANDARD



                                                                                     Cobell v. Norton,

391 F.3d 251, 258 (D.C. Cir. 2004) (citing Mazurek v. Armstrong, 520 U.S. 968, 972 (1997)). A




                                                   7
         Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 22 of 34




plaintiff seeking such relief must demonstrate that (1) it has a likelihood of succeeding on the

merits, (2) it faces irreparable harm if an injunction does not issue, (3) the balance of equities

favors relief, and (4) an injunction is in the public interest.                                       ,

555 U.S. 7, 20 (2008).

                                                          Nken v. Holder, 556 U.S. 418, 435 (2009).

                                                                                         Winter, 555

U.S. at 22. And while the D.C. Circuit has not yet directly held that Plaintiffs must make a clear

showing on each of the four Winter factors, considered dicta in this jurisdiction favors that

approach. See In re Navy Chaplaincy, 738 F.3d 425, 428 (D.C. Cir. 2013) (demanding proof on

all four prongs); Davis v. Pension Benefit Guar. Corp., 571 F.3d 1288, 1296 (Kavanaugh, J.,

concurring) (observing that, after Winter                           -scale approach to preliminary

injunctions    under which a very strong likelihood of success could make up for a failure to show

a likelihood of irreparable harm, . . . is no longer . .                                              n

omitted)).

                                                 II. ANALYSIS

    A. Likelihood of Success on the Merits



the merits. Aamer v. Obama, 742 F.3d 1023, 1038 (D.C. Cir. 2014). As the Plaintiffs have

demonstrated                                         likely exceed the lawful bounds proscribed by

IEEPA, the Court finds that this first factor weighs in favor of granting preliminary relief.

        As noted above, IEEPA contains a broad grant of authority to declare national emergencies

and to prohibit certain transactions with foreign countries or foreign nationals that pose risks to

the national security of the United States. But IEEPA also contains two express limitations




                                                    8
         Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 23 of 34




                                                          . . . does not include the authority to regulate

or prohibit, di                             (a) the importation or exportation of information or

informational             ; or (b) personal communication[s], which do[] not involve a transfer of

anything of value.     50 U.S.C. § 1702(b)(1), (3) (emphasis added). Congress has stressed that

these                                       Kalantari v. NITV, Inc., 352 F.3d 1202, 1205 (9th Cir.

2003) (quoting H.R. Conf. Rep. No. 103 482, at 239 (1994)); see also See United States v.

Amirnazmi, 645 F.3d 5

to §                                                                        . Plaintiffs contend that the

                                                                                     cation represent, at

a minimum, the indirect regulation of informational materials and personal communications. See

                , ECF No. 15-1, 19.

        1. Informational Materials

        IEEPA                   -materials limitation deprives the President of authority to regulate

or prohibit                              regardless of format or medium of



50 U.S.C. § 1702(b)(3). The phrase                                                                        -

                                                                                     . . photographs, . . .

artworks, . .                         50 U.S.C. § 1702(b)(3).

        Plaintiffs argue that the                               are covered by this express carveout

because the prohibitions will prevent U.S. users       both new U.S. users starting today at 11:59 p.m.,

and then all U.S. users on November 12       from sharing and receiving content on TikTok

P.I. Mot., ECF No. 15-1, 18 19; see also Pappas Decl., ECF No. 15-3, ¶¶ 4, 20. They argue that

over 100 million Americans currently use TikTok to share their films, photographs, art, and news




                                                   9
         Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 24 of 34




with users across international borders, Pappas Decl., ECF No. 15-3, ¶ 20, and that

                                                                    -                  Id. This content,

Plaintiffs argue, constitutes                              the importation and exportation of which

cannot be regulated, either indirectly or directly, pursuant to IEEPA. Reply, ECF No. 26, 14.

        Plaintiffs bolster their plain-

50 U.S.C. § 1702(b)(3), whi

up-to-the-minute news, usually electronically (especially via the internet), to news media and the

                                Newswire,     Oxford      English       Dictionary,      available     at

www.oed.com/view/Entry/255044. Like a news wire feed, TikTok facilitates the transmission of

news but with a bonus: it also lets users publish other items on the list of informational materials,

like short videos, photographs, and art.                 , ECF No. 15-1, 18.

        In response, the government first argues that the Secretary has                              [ed]

business-to-

                                , ECF No. 22, 18. The Secretary has not, the government argues,

          [ed]                                                      taken any action with respect

                                Id.

        But that argument fails to grapple with IEEPA        text. Section 1702(b)(3) provides that

                                  does not include the authority to regulate or prohibit, directly or

indirectly,             -border transmission of                  informational materials. 50 U.S.C.

§ 1702(b)(3). The content exchanged by TikTok users c

                                                                                      publications, films,

. . . photographs, . . . artworks, . .                         Id. And the purpose and effect of the

              s prohibitions is to limit, and ultimately reduce to zero, the number of U.S. users who




                                                   10
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 25 of 34




can comment on the platform and have their personal data on TikTok. Commerce Memo, ECF

No. 22-1, 22. At a minimum, then, the

                                                           . Id.

       Moreover, Section 1702(b)(3)

materials. If prohibitions on business-to-business transactions could not constitute the regulation

of                                               have been no reason for Congress to include the

                      when defining the scope of §                   limitation. United States v.

Menasche, 348 U.S. 528, 538                                                                        y



       To be sure, TikTok (like a news wire                                                        )

is primarily a conduit of informational materials       In that sense, it is (among other things) a

                         ,

                              50 U.S.C. § 1702(b)(3). That is especially true where, as here, the

transmitting medium is inextricably bound up with and exists primarily to share protected

informational materials. 1




1

regulation language as barr

                          See      Tr., Sept. 27, 2020 (forthcoming) (citing Walsh v. Brady, 927
F.2d 1229, 1232 (D.C. Cir. 1991)). Not so. In Walsh, the plaintiff alleged that certain Treasury
                                                                 -materials limitation by indirectly
burdening his trade in Cuban posters. 927 F.2d at 1230 31. The plaintiff argued that a previous
version of §                       [ed] any executive authority to use [IEEPA] to impose any
                                                                           Id. at 1232 (emphasis
added). The Court of Appeals rejected that novel reading, affording deference to an agency
                                                   tangential to the actual physical importation
and exportation of informational materials to fall within the language of [§                Id. at
1231 (emphasis added).
                                                                                        generic.


                                                11
          Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 26 of 34




         Defendants next contend                        -language approach would create an IEEPA-

                                                                  Opp , ECF No. 22, 18. As the

government puts it,

                              vent a foreign government . .

services. Yet that absurd conclusion would necessarily flow from interpreting subsection (b)(3)

                                 Id.

         There is something to this argument, especially as foreign adversaries use of information

and data (and                    efforts to respond to and combat those efforts) becomes ever more

important. But it does not find support in the text of the statute. In fact, subsection (b)(3)

forecloses even the indirect regulation of news wires, another parallel kind of information medium

that foreign adversaries could exploit to promote misinformation. To be sure, TikTok users share

more than just news, but that fact makes it more likely that the prohibitions here fit within the plain

meaning of subsection (b)(3).2

         Finally, the government proposes a novel reading of the Espionage Act. See Defs.              ,

ECF No. 22, 20 (citing 18 U.S.C. § 794(a)). Section 1702(b)(3) contains an exception to its

exception, so to speak, and permits the regulation of informational                with respect to . . .



See id. at 1231, 1233.
aim to stop it.
2
    The government argues in passing that OFAC excludes

                        , ECF No. 22, 19 (citing 31 C.F.R.§ 560.210(c)(2)). Even assuming
                                     in this context, it would not allow the Secretary to
effectively ban TikTok. Plaintiffs have shown that TikTok users can film and design content
                                                                                          See
Reply, ECF No. 26, 16 n.5. When users share pre-made videos, those videos are necessarily

exclusion.



                                                  12
             Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 27 of 34




acts . . .                                            Title authorizes life imprisonment or the death

penalty for those who share U.S. defense secrets (especially classified government materials) with

foreign adversaries. See Gorin v. United States, 312 U.S. 19, 26 (1914); see also United States v.

Harper, 729 F.2d 1216, 1217 18 (9th Cir. 1984) (prosecuting under 18 U.S.C. § 794 for sending

                                                               But it is not plausible that the films,

photos, art, or even personal information U.S. users share on TikTok fall within the plain meaning

of the Espionage Act.

         2. Personal Communications

         Like the informational-materials limitation, § 1702(b)(1)

authority does not include the                                                             . . any . . .

person

1702(b)(1).

Americans from sharing personal communications on TikTok. Reply, ECF No. 26, 12. As

Plaintiffs put it, the prohibitions will destroy this online community, first by requiring the removal

of TikTok from . . . U.S. app stores, and, when the remaining Prohibitions come into effect on

November 12, 2020, shutting down TikTok en                              , ECF No. 15-1, 18; see also

Pappas Decl., ECF No. 15-3, ¶¶ 4, 17.

         The government counters by arguing that some communications on TikTok do have

                                 , ECF No. 22,

videos, public comments . .

                                                                          , ECF No. 26, 13. The

government also argues that, even if the communications were of no value to the creators, they

benefit TikTok as a platform.                 , ECF No. 22, 16. But such an expansive reading of




                                                 13
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 28 of 34




                                                            -communications limitation out of the

statue. All communication service providers      from televisions stations and publishers to cellular

phone carriers                                                                        , ECF No. 26,

15. Congress enacted § 1702(b)(1) to protect personal communications, but even the letter a

person drops in the mail adds some value to the mail carrier; it cannot be that IEEPA authorizes

the targeting of such communications. See King v. Burwell, 576 U.S. 473, 494 (2015) (rejecting

an                                     plausible that Congress meant the Act to operate in this



                                                  *****

        In sum,                                                                                    of

stopping U.S. users from communicating (and thus sharing data) on TikTok. To be sure, the

ultimate purpose of those prohibitions is to protect the national security by preventing China from

accessing that data and

constitute direct regulations or prohibitions of activities carved out by 50 U.S.C. 1702(b). But

Plaintiffs have demonstrated that they are likely to succeed on their claim that the prohibitions

constitute indirect
                          3



     B. Irreparable Harm

        The Court next considers whether Plaintiffs have made a showing of irreparable harm.




3
 Because the Court concludes that Plaintiffs have demonstrated a likelihood of success under
IEEPA                                                           stitutional claims to decide whether
Plaintiffs are entitled to preliminary relief. But the Court does note that Plaintiffs appear to have
presented at least serious questions on their other claims.



                                                 14
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 29 of 34




   certain, great and actual       not theoretical   and imminent, creating a clear and present need for

extraordinary equitable relief to prevent harm.        Power Mobility Coal. v. Leavitt, 404 F. Supp. 2d

190, 204 (D.D.C. 2005) (quoting Wis. Gas Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985)). In

            e certain and immediate harm that a movant alleges must also be truly irreparable in

                                                                                           , 15 F. Supp.

3d 32, 44 (D.D.C. 2014) (quoting Chaplaincy of Full Gospel Churches v. England, 454 F.3d 290,

297 (D.C. Cir. 2006)).

                               .                                                                   Wis.

Gas Co., 758 F.2d at 674.                            [i]ssuing a preliminary injunction based only on a



injunctive relief as an extraordinary remedy that may only be awarded upon a clear showing that

                                            Winter, 555 U.S. at 22.

       Plaintiffs have demonstrated that, absent injunctive relief, they will suffer irreparable harm.

It is undisputed that as of the date of the TikTok Order, TikTok was one of the fastest growing

apps in the United States, adding 424,000 new users each day. See Pappas Decl., ECF No. 15-3,

¶ 18. Barring TikTok from U.S. app stores would, of course, have the immediate and direct effect

of halting the influx of new users, likely driving those users to alternative platforms and eroding

                                       Id. In fact, TikTok has proffered unrebutted evidence that



creators and fans to other platforms. See             P.I. Mot., ECF No. 15, 34. The nature of social

media is also such that users are unlikely to return to platforms that they have abandoned. See id.

Thus, if the first prohibition were to take effect tonight but was later held to be unlawful, TikTok

would not be able to recover the harm to its user base.                     , ECF No. 15-1, 33 35; see




                                                      15
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 30 of 34




also Pappas Decl., ECF No. 15-3, ¶ 19. Plaintiffs have also proffered evidence that they have been



partner. Pappas Decl., ECF No. 15-3, ¶ 23.                                    commercial partners and

advertisers that work with it because of its robust user base and popularity as a video- and

information-sharing platform. Id. Finally, TikTok has shown that, in the absence of injunctive

relief, it will be unable to recruit and retain employees to build   or even maintain    its business.

Pappas Decl., ECF No. 15-3, ¶ 26.

       T                            s, including the prohibitions scheduled to take effect tonight,

will inflict irreparable economic and reputational harm on Plaintiffs. This factor therefore weighs

in favor of granting preliminary relief.

   C. Balance of the Equities and Public Interest

       The Court now turns to the final two Winter factors       the balance of the equities and the

public interest. When the government is the nonmovant in a request for a preliminary injunction,



Pursuing America                                         , 831 F.3d 500, 511 (D.C. Cir. 2016). That

is because                             is                      Id. In assessing these factors, courts

consider the impacts of the injunction on nonparties as well. See id. at 511 12.

       The government argues that a preliminary injunction would displace and frustrate the

                                                                           an area where the courts

                                               See Pls P.I. Mot., ECF No. 15-1, 43. The Court

must, of course,

                                                                         , Holder v. Humanitarian

Law Project, 561 U.S. 1, 33 34 (2010)                                     .                Holy Land




                                                 16
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 31 of 34




Found. for Relief & Dev. v. Ashcroft, 219 F. Supp. 2d 57, 74 n.28 (D.D.C. 2002). Here, the

government has provided ample evidence that China presents a significant national security threat,

although the specific evidence of the threat posed by Plaintiffs, as well as whether the prohibitions

are the only effective way to address that threat, remains less substantial. At a minimum, the Court

                                                                           any harm if a preliminary

                              P.I. Mot., ECF No. 15-1, 37.

       But for the reasons discussed above, Plaintiffs have demonstrated that they are likely to

succeed on their IEEPA claims, and t

                                                                     R.I.L-R v. Johnson, 80 F. Supp.

3d 164, 191 (D.D.C. 2015) (quoting Rodriguez v. Robbins, 715 F.3d 1127, 1145 (9th Cir. 2013)).

                    [t]here is generally no public interest in the perpetuation of unlawful agency

          League of Women Voters of U.S. v. Newby, 838 F.3d 1, 12 (D.C. Cir. 2016). Rather,



that govern their existence and operations.    Id. (quoting Washington v. Reno, 35 F.3d 1093, 1103

(6th Cir. 1994)).

                                                                               eeding on their IEEPA

claim and the irreparable harm that Plaintiffs (and their U.S. users) will suffer absent an injunction,

the Court concludes that a preliminary injunction is appropriate.

                                        III. SCOPE OF RELIEF

                                                         nsome to the defendant than necessary to

                                                                                  , 512 U.S. 753, 765

(1994) (quoting Califano v. Yamasaki, 442 U.S. 682, 702 (1979))




                                                  17
        Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 32 of 34




paragraph 1 of the Commerce Identification, the only truly imminent and immediate harm that

Plaintiffs will suffer absent an injunction relates to paragraph 1 of the Commerce Identification.

The Court therefore agrees with the government that injunctive relief should be limited to the

prohibitions contained in paragraph 1, and that the other paragraphs of the Commerce

Identification should appropriately be the subject of separate proceedings, which can be briefed

and decided (potentially through cross-motions for summary judgment, and on a full

                                                                                            rse is

                                                                       See

immediate issue before me, as I see it, is whether September 27th, whether paragraph 1 should be
                                                4



                                         IV. CONCLUSION

                                                                                             as to

paragraph 1 of the Commerce Identification. An Order will accompany this memorandum opinion.




DATE: September 27, 2020
                                                            CARL J. NICHOLS
                                                            United States District Judge




4
  The Court does not agree with the government, however, that a bond is appropriate here.
Plaintiffs seek to vindicate important interests, and there is no risk that Defendants will suffer
monetary harm. See DSE, Inc. v. United States, 169 F.3d 21, 33 (D.C. Cir. 1999).




                                               18
         Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 33 of 34




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


TIKTOK INC., et al.,

               Plaintiffs,

      v.
                                                      Civil Action No. 1:20-cv-02658 (CJN)
DONALD J. TRUMP, President of the
United States, et al.,

               Defendants.


                                              ORDER

         For the reasons stated in the accompanying Memorandum Opinion, ECF No. 30, it is

hereby

         ORDERED that                Motion for Preliminary Injunction, ECF No. 15, is

GRANTED in part as to the prohibited transactions in Paragraph 1 of the Commerce

Identification, which goes into effect on September 27, 2020, ECF No. 21-1, 23 [sealed version];

22-1, 23 [redacted version], and DENIED IN PART at this time as to the prohibited transactions

in Paragraphs 2 5 of the Commerce Identification, which go into effect on November 12, 2020,

ECF No. 21-1, 23 24 [sealed version]; ECF No. 22-1, 23 24 [redacted version]. It is further

         ORDERED that on or before September 28, 2020, at 11:00 am, the Parties shall review

the sealed Memorandum Opinion, ECF No. 30, and inform the Court whether the opinion can be

unsealed. It is further

         ORDERED that on or before September 30, 2020, the Parties shall meet, confer, and file

a Joint Status Report proposing a schedule for further proceedings. The Parties may also address

any other issues that they believe will be helpful to the Court.


                                                  1
       Case 1:20-cv-02658-CJN Document 41 Filed 10/08/20 Page 34 of 34




DATE: September 27, 2020
                                               CARL J. NICHOLS
                                               United States District Judge




                                      2
